Citation Nr: 1048475	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  10-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service February 1967 to February 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the Manchester, 
New Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

The Veteran testified before a Decision Review Officer (DRO) at a 
May 2009 hearing and before the undersigned at a November 2010 
videoconference hearing.  Hearing transcripts have been 
associated with the claims file.

A March 2010 rating decision granted the Veteran's claim for 
service connection for posttraumatic stress disorder and assigned 
an initial rating.  A notice of disagreement objecting to this 
initially assigned rating has not been received.  Therefore, only 
the instant claims are before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83.  The threshold for finding a 
link between current disability and service is low. Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran contends that he has suffered from hearing loss and 
tinnitus continuously since service and that his hearing 
difficulties began as a result of his in-service noise exposure.  
Service treatment records document complaints of a left earache 
and decreased hearing in November 1968.  A March 2010 Joint 
Services Records Research (JSRRC) Coordinator Memorandum 
indicated that the Veteran's unit had been assigned to the Chu 
Lai area in July 1968 and that they were subject to an enemy 
attack during that time.  Post-service treatment records document 
complaints of hearing loss and tinnitus.  The Veteran's testimony 
can be read as reporting hearing loss symptoms beginning in 
service with associated ringing in his ears at some point "many 
years" ago.  A VA audiology examination is required to determine 
the nature and etiology of the Veteran's bilateral hearing loss 
and tinnitus.

During his November 2010 hearing, the Veteran testified that he 
received his treatment from a private otolaryngologist, Dr. 
O'Day.  The Veteran stated that he would attempt to obtain these 
records, but they have not yet been received.  VA has adopted a 
regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the claimant of the 
records and provide a release to obtain the records.  If the 
claimant does not provide the release, VA has undertaken to 
request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).  

Since becoming aware of the private treatment records, it does 
not appear that VA has followed the procedures outlined in 
38 C.F.R. § 3.159(e)(2).  As these records have been identified 
by the Veteran and are pertinent to his claim, they must be 
obtained.  38 C.F.R. § 5103(a).

In addition, the Board notes that a statement forwarded to the 
Board by the Veteran in November 2010 is distorted and illegible.  
It appears that this letter was drafted by the Veteran's wife.  
The Veteran is advised to resubmit this statement.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should send the Veteran a release authorizing 
VA to obtain his treatment records from Dr. 
O'Day.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file and the Veteran 
should be so advised.

2.  Following completion of the above 
development, the AOJ should afford the 
Veteran a VA examination to obtain an opinion 
as to whether any current hearing loss or 
tinnitus is related noise exposure or any 
other disease or injury in service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
in an addendum.  All indicated testing should 
be conducted.

The examiner should then provide opinions as 
to whether any current hearing loss or 
tinnitus (i.e. hearing loss or tinnitus shown 
at any time since the Veteran filed his 
claims), at least as likely as not (50 
percent probability or more), is the result, 
in whole or part, of noise exposure or other 
event in service.  The examiner should 
presume that the noise exposure occurred.  In 
addition, the examiner should discuss the 
impact, if any, of the Veteran's November 
1968 earache and decreased hearing on any 
current bilateral hearing loss or tinnitus.

The examiner should provide a rationale for 
this opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that his reports must be considered in 
formulating the requested opinion.

3.  The AOJ should review the examination 
report to ensure that it contains all 
findings and opinions requested in this 
remand.

4.   If any benefit on appeal remains denied, 
the AOJ should issue a supplemental statement 
of the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

